Citation Nr: 0411912	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for vasovagal syncope 
with asystole and pacemaker insertion, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.

The case was previously before the Board in February 2000, 
when it was Remanded for further development.  Thereafter, 
one claim was adjudicated by the Board in November 2002.  
After additional development was obtained directly by the 
Board pursuant to its August 2002 request, the above 
captioned issues were Remanded to the RO for consideration of 
the evidence obtained and issuance of a Supplemental 
Statement of the Case.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the remaining issues on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

The Board observes that, effective January 12, 1998, the 
schedular criteria for the evaluation of service-connected 
cardiovascular disease underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

The revised evaluation criteria incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  Under the new criteria, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 38 C.F.R. Part 4, § 4.104, Note (2).

The veteran was most recently afforded a contract cardiac 
examination in February 2000.  The Board observes that in a 
memo to the examining physician one day prior to that 
examination, the examiner was requested to provide an 
estimated METS level, but he did not do so.  Moreover, 
despite careful review of the voluminous record, the Board is 
unable to identify any medical records associated with the 
file that provide diagnoses or findings with respect to METs.  
Under the circumstances, evidence before the Board is 
inadequate to render a fully informed decision, particularly 
vis-à-vis the new evaluation criteria.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

While the Board regrets the delay, to ensure that the VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development::

1.  The veteran should be scheduled for a 
VA cardiology examination to evaluate the 
extent of his vasovagal syncope with 
asystole and pacemaker insertion 
disability.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the veteran 
should undergo a treadmill test, or other 
appropriate examination, and findings 
recorded should give an estimation of the 
veteran's level of activity, expressed in 
terms of METs.  

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
estimate the level of activity (expressed 
in METs and supported by specific 
examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  

Furthermore, the examiner should opine 
whether the veteran's vasovagal syncope 
with asystole and pacemaker manifests by 
a complete auriculoventricular block, 
with Stokes-Adams attacks several times a 
year despite the use of medication or 
management of the heart block by a 
pacemaker.

The examiner is additionally requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities are of 
such severity that he is unable to obtain 
or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities, without 
regard to his age or any nonservice-
connected disorders.

2.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




